DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taya (US 20030054335) in view of Vellinger (US 20020146816) and Baudenbacher (US 20090305319).
With respect to claim 1, Taya discloses a product chamber assembly comprising a bioreactor (Figure 1:12a,b) for maintaining cells in suspension having a lid (Figure 3:31) connected to a vertical chamber and a base (Figure 3:42).  The bioreactor is in communication with at least one container (Figure 1:61, 62, 63, 65) used to contain processing fluids for automated flow to and from the bioreactor.  At least paragraphs [0048]-[0058] indicate that at least one biosensor (Figure 6:22, 65a, 93) monitors parameters within the containers and cells within the bioreactor, wherein the biosensor relays variable parameter information to a microprocessor (Figure 6:101a) to process the parameters and dynamically adjust and adapt to specific needs of cells during cell proliferation.  Taya additionally discusses the use of a temperature controller in at least paragraphs [0031], [0077] and [0131].  Taya further teaches that the system uses a pump (Figure 1:74).  Paragraph [0133] teaches that the bioreactor may be controlled using a remote central processor via the Internet.  Taya, however, does not expressly state that the container is a flexible bag or that the lid is removable.
	Vellinger discloses a product chamber assembly comprising a bioreactor (Figure 5:20) in communication with at least one flexible bag (Figure 5:42) that contains processing fluids for automated flow to and from the bioreactor.  At least one flow valve (Figure 5:50) is used to control fluid flow between the flexible bag and the bioreactor.  This is described in at least paragraphs [0055]-[0057].  The bioreactor includes a removable lid (Figure 1:11).
	At the time of the invention, it would have been obvious to use at least one flexible bag to deliver processing fluids to and from the bioreactor disclosed by Taya.  It additionally would have been obvious to ensure that the Taya lid is removable.  As evidenced by Vellinger, flexible bags are well known in the art and are generally understood to be inexpensive and biocompatible.  Those of ordinary skill would have recognized that disposable flexible bags would reduce the threat of contamination and remove the need for sterilization between cell culture operations.  Furthermore, Vellinger shows how screws 17 are commonly used to attach bioreactor construction elements, including the lid to the bioreactor body.  Those of ordinary skill would have recognized that this may improve the simplicity of device fabrication and facilitate sterilization.

Taya, Vellinger and Wang still differ from Applicant’s claimed invention because the references do not teach that the biosensor is located inside the bioreactor.
	Baudenbacher discloses a bioreactor (Figure 11A:1100) for maintaining cells in suspension.  The bioreactor includes a temperature controller, as well as at least one biosensor (Figure 11A:1124) positioned within the bioreactor for monitoring parameters of cells.  The biosensor relays variable parameter information to a microprocessor to process the parameters and dynamically adjust and adapt to specific needs of the cells.  This is described in at least paragraphs [0256]-[0267].
	At the time of the invention, it would have been obvious to ensure that the Taya device includes at least one biosensor located within the bioreactor.  Baudenbacher shows that this is common, as it is often necessary to measure analytes of interest directly within the culture fluid.  Baudenbacher teaches that the biosensor may be configured as a plurality of electrodes arranged on an inner surface of a bioreactor chamber.  A mere rearrangement of parts (here, locating a biosensor within the bioreactor) to produce a predictable art-recognized result is generally considered to be prima facie obvious. See MPEP 2144.04.

	With respect to claim 2, Taya, Vellinger and Baudenbacher disclose the combination as described above.  The Taya reactor is fully capable of being operated at 37°C.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

With respect to claim 3, Taya, Vellinger and Baudenbacher disclose the combination as described above.  Taya additionally shows that each container is operationally engaged with a collection reservoir (Figure 1:14).  

With respect to claim 5, Taya, Vellinger and Baudenbacher disclose the combination as described above.  Taya teaches that at least one flow valve (Figure 1:54, 70, 73) is used to control fluid flow between the set of containers and the bioreactor.  Taya, Vellinger and Wang each require passageways, tubing, connectors, valves, pumps and fluid access ports to connect supply containers (e.g. flexible bags) to the bioreactor.

With respect to claims 6-8, Taya, Vellinger and Baudenbacher disclose the combination as described above.  The Taya device is fully capable of being used for a variety of purposes, including cell therapy.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

With respect to claim 9, Taya, Vellinger and Baudenbacher disclose the combination as described above.  Taya teaches that a port is connected to a fluid outlet (Figure 1:33a) for removing cells and cell culture medium.

With respect to claim 10, Taya, Vellinger and Baudenbacher disclose the combination as described above.  The modified Taya device is fully capable of maintaining cells in suspension.

With respect to claim 11, Taya, Vellinger and Baudenbacher disclose the combination as described above.  As discussed above, the Baudenbacher reference teaches that the biosensor includes sensor electrodes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 9,499,780.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,499,780 include similar limitations directed to a bioreactor in communication with a set of flexible bags, wherein at least one bag is kept at a reduced temperature.  The claims of U.S. Pat. No. 9,499,780 further state that at least one biosensor is used to monitor parameters of the flexible bags and cells within the bioreactor in order to relay information to a microprocessor to dynamically adjust and adapt to specific needs of cells during proliferation.  

Claims 1-3 and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 and 15-20 of copending Application No. 17/013,100.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of copending Application No. 17/013,100 include similar limitations directed to a bioreactor in communication with a set of flexible bags, wherein at least one bag is kept at a reduced temperature.  The claims of copending Application No. 17/013,100 further state that at least one biosensor is used to monitor parameters of the flexible bags and cells within the bioreactor in order to relay information to a microprocessor to dynamically adjust and adapt to specific needs of cells during proliferation. 

Claims 1-3 and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-14, 16 and 17 of copending Application No. 17/552,163.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of copending Application No. 17/552,163 include similar limitations directed to a bioreactor in communication with a set of flexible bags, wherein at least one bag is kept at a reduced temperature.  The claims of copending Application No. 17/552,163 further state that at least one biosensor is used to monitor parameters of the flexible bags and cells within the bioreactor in order to relay information to a microprocessor to dynamically adjust and adapt to specific needs of cells during proliferation. 

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
Applicant primarily argues that Vellinger fails to teach a bioreactor having a removable lid.  However, the Vellinger lid 11 is attached to the bioreactor wall 6 using screws 17.  Accordingly, the lid is removable.
With respect to limitations requiring a microprocessor to dynamically adjust and specific needs of the cells, Taya further teaches in least paragraphs [0048]-[0058] that the biosensor relays variable parameter information to a microprocessor (Figure 6:101a) to process the parameters and dynamically adjust and adapt to specific needs of cells during cell proliferation.  Taya additionally discusses the use of a temperature controller in at least paragraphs [0031], [0077] and [0131] that is operated in real time.  

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799